Citation Nr: 1447870	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  02-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee varus deformity.  

2.  Whether the reduction of the disability rating for left knee (extension) traumatic arthritis, from 40 percent to 10 percent, effective August 23, 2013, was proper.

3.  Entitlement to a total rating for compensation based on individual unemployability due to service connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

A. Lindio, Counsel





INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In a May 2001 rating decision, the RO granted service connection for mild varus deformity of the left knee, with a 10 percent disability rating (effective March 10, 2000).  Also, in a September 2013 rating decision, the RO reduced the evaluation for left knee (extension) traumatic arthritis, from a 40 percent disability rating, to a 10 percent disability rating, effective August 13, 2013.  The RO also denied TDIU at that time.

In regards to the increased rating claim for left knee varus deformity, in an April 2005 rating decision, the RO continued the Veteran's 10 percent disability rating.  The RO also granted a separate 10 percent disability rating (effective March 10, 2000) for left knee extension.  The Veteran did not appeal that grant.

In September 2005, the Board remanded the increased rating claim to the agency of original jurisdiction (AOJ) for further development.  

In June 2006, the Board denied the Veteran's claim for an increased rating for left knee varus deformity.  The Veteran appealed the Board's denial of a higher rating to the United States Court of Appeals for Veterans Claims (Court).  In August 2007, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the knee claim to the Board for further proceedings consistent with the joint motion.

In October 2007, the Board again denied the Veteran's claim for an increased rating for left knee varus deformity.  The Veteran again appealed the Board's denial to the Court.  In September 2008, the Court granted the joint motion for remand vacating the October 2007 Board decision, and remanding it for additional proceedings consistent with the joint motion.

In February 2009, the Board remanded the claim for an increased rating for left knee varus deformity for further development.

In a January 2011 rating decision, the RO granted an increased rating for the  separate 40 percent disability rating for traumatic arthritis left knee, extension, (effective December 2, 2009).  The Veteran did not appeal that decision.

In a September 2013 rating decision, the RO granted a separate 10 percent disability rating for traumatic arthritis left knee, flexion (effective May 16, 2012).  The RO also reduced the rating for left knee, extension, from 40 percent to 10 percent (effective August 23, 2013).  Furthermore, the RO denied TDIU.  The Veteran appealed both the left knee (extension) reduction and the denial of TDIU in a September 2013 notice of disagreement.

The Board notes that the claims file reflects that the Veteran was previously represented by Robin Webb, Esq. (as reflected in an October 2008 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  However, in a May 2010 correspondence, Robin Webb withdrew her representation of the Veteran.  The Veteran has not since indicated that he has appointed another individual or a Veterans Service Organization to represent him.  The Board now recognizes the Veteran as proceeding pro se.  

The issue of entitlement to service connection for service connection for a left shoulder disorder, as secondary to the service-connected left foot, has been raised in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  The Board notes that the AOJ issued a rating decision in September 2014; however, that rating decision referred to a claim for service connection a left elbow condition, not the left shoulder.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

For the left knee varus deformity claim, the Veteran underwent an August 2013 VA examination for TDIU, which included an evaluation of the left knee.  However, the AOJ has not considered the findings of that VA examination, as it would apply to the left knee varus deformity.  The Board finds that the claim must be remanded for AOJ consideration of this evidence.  If the claim is not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31 (the RO is required to issue a SSOC if it receives additional pertinent evidence after a statement of the case and before the case is certified to the Board).  

As to the reduction of the rating for the left knee (extension) claim and the claim for a TDIU, the AOJ denied both claims in a September 2013 rating decision.  Later in September 2013, the Veteran provided a notice of disagreement with the denial of those issues.  The AOJ has not issued a statement of the case (SOC) that addresses these issues. Therefore, the Board must remand these issues for the issuance of a proper SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The claim for an increased rating for left knee varus deformity should again be reviewed by the AOJ on the basis of the additional evidence associated with the claims file since the November 2011 SSOC - to specifically include the August 2013 VA examination findings regarding the left knee.  If the benefit sought is not granted, the AOJ should furnish the Veteran a SSOC and a reasonable opportunity to respond before returning the record to the Board for further review.

2.  The AOJ should provide the Veteran with a SOC regarding the issues of entitlement to a TDIU and the propriety of the reduction of the disability rating for left knee traumatic arthritis (extension).  

Please advise the Veteran of the time period in which to perfect an appeal.  If the Veteran perfects an appeal in a timely fashion, perform any further development deemed necessary, then return the case to the Board for its review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



